DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 30, 3033.  Claims 1-7, 9-11 and 13-16 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, US 7000957, in view of Cramer, US 1743434.
Regarding claim 1, Lawrence teaches a sash lock for a sash window assembly [Abstract], the sash window assembly including an upper sash window (upper 46; Fig 6) and a lower sash window (lower 46; Fig 6), each of the sash windows mounted within opposed guide rails on a master frame (unnumbered feature; col 4, line 60 to col 5, line 3) , wherein at least one of the sash windows is slidable within the frame relative to the other sash window (sliding discussed col 1, lines 11-17), the sash lock comprising: 
a slot (opening to 12) disposed within a lower rail of the upper sash (Fig 6); and 
a locking assembly (10) for mounting on an upper rail of the lower sash (Figs 6; 1), the locking assembly further comprising: 
a housing (14) comprising a raised section (15) with an upper internal surface and an external surface (Fig 1), a hole through the raised section (17), and two lower sections oppositely disposed from one another across the raised section (Fig 1); 
an actuator arm (27) with a shaft (28) extending outwardly therefrom (Fig 1); 
a cam (22) with a through hole (25) therein, the cam disposed beneath the housing (Fig 1) and shaped as a truncated circle with a linear edge segment (col 3, lines 8-19; Fig 2), a base (unnumbered bottom portion of 22; Fig 1) with an outer edge (Fig 1) and an elevated portion (23) with a uniform height disposed atop the base (col 3, lines 8-19), an upper surface of the base symmetrically disposed on opposite sides of the elevated portion (see Annotated excerpt A Fig 1-Lawrence), the elevated portion further 

    PNG
    media_image1.png
    186
    376
    media_image1.png
    Greyscale

Annotated excerpt A Fig 1-Lawrence
disposed and opposite the linear edge segment (Fig 1) and further comprising an outer edge coextensive with the outer edge of the base (Fig 1 depicts the outer edge of the base sharing the same edge surface as 23, meeting the Merriam-Webster definition of coextensive by having the same boundary), a top surface of the elevated portion closely spaced from the upper internal surface of the housing (18; Fig 1); 
the actuator arm shaft extending through the housing hole as well as the cam through hole and operably coupling the actuator arm to the cam (Fig 1; col 3, lines 20-30); and 
the actuator arm shaft and the cam through hole comprising corresponding circumferential surfaces (Fig 1; col 3, lines 20-30); wherein the cam is operable for rotational receipt into a cam opening (feature of 14 allowing 22 to extend through to engage 11; Fig 2) within the housing.
Lawrence does not teach wherein the cam is operable for bi-directional rotational receipt into a cam opening within the housing.
Cramer teaches wherein the cam (16;17) is operable for bi-directional (page 1, lines 73-79) rotational receipt into a cam opening in a keeper such that Cramer teaches wherein the cam is operable for bi-directional rotational receipt into a cam opening within the housing.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Lawrence’s apparatus to rotate bi-directionally, as does Cramer, into a cam opening in the housing.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as done separately, and recognized that the results of the combination were predictable, a an expanded capabilities, fully functioning sash lock.  
Regarding claim 2, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 1, wherein a circular boss (Lawrence, perimeter of 23; Fig 1) extends upwardly from the cam base and the boss surrounds the through hole (Lawrence, 25; Fig 1).
Regarding claim 3, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 1, wherein the elevated portion (Lawrence, 23) spans in the range of about 45 to 90 degrees of the total circumference of the cam (Lawrence, Fig 1 depicts .23 spanning approximately 45 degrees of the total circumference of the cam).
Regarding claim 4, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 1, wherein the elevated portion (Lawrence, 23) of the cam (Lawrence, 22) includes an outermost circumferential surface co-extensive with a portion of the outermost circumference of the base (Lawrence, Fig 1 depicts the outer edge of the base sharing the same edge surface as 23, meeting the Merriam-Webster definition of coextensive by having the same boundary).
Regarding claim 5, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 2, wherein the elevated portion (Lawrence, 23) of the cam (Lawrence, 22) comprises a surface coextensive with the circular boss (Lawrence, perimeter of 23; Fig 1).
Regarding claim 6, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 1, wherein the elevated portion (Lawrence, 23) has first and second laterally opposed surfaces substantially perpendicular to the base (see Annotated excerpt B Fig 1-Lawrence).

    PNG
    media_image2.png
    228
    501
    media_image2.png
    Greyscale

Annotated excerpt B Fig 1-Lawrence
Regarding claim 7, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 1, wherein the top surface of the elevated portion (23) of the cam (22) is spaced to no greater than 0.10 inch from the interior surface of the housing (18).  While Lawrence does not teach a no greater than 0.10 inch spacing between the top surface of the elevated portion of the cam from the interior surface of the housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Lawrence to modify his apparatus to have a maximum spacing of 0.10 inches between the top surface of the elevated portion of the cam from the interior surface of the housing because Lawrence’s prior art device and the claimed device would not perform differently due to the claimed spacing.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, Lawrence teaches a sash lock for a sash window assembly [Abstract], the sash window assembly including an upper sash window (upper 46; Fig 6) and a lower sash window (lower 46;  Fig 6), each of the sash windows mounted within opposed guide rails on a master frame (unnumbered feature; col 4, line 60 to col 5, line 3), wherein at least one of the sash windows is slidable within the frame relative to the other sash window (sliding discussed col 1, lines 11-17), the sash lock comprising: 
a keeper (11) for mounting atop a lower rail of the upper sash (Fig 6), the keeper including a keeper opening (opening to 12); and 
a locking assembly (10) for mounting atop an upper rail of the lower sash window (Fig 6; 1), the locking assembly including: 
a housing (14) having a through hole (17); 
an actuator arm (27); 
a cam (22) with a through hole (25) and a base (unnumbered bottom portion of 22; Fig 1), the cam disposed beneath the housing (Fig 1) operable for directional rotational receipt into the keeper opening (see movement of 22 between Figs 2 and 3), the cam shaped as a truncated circle with a linear edge segment (col 3, lines 8-19) and a single level elevated portion (23) disposed atop the base and opposite the linear edge segment (Fig 1), wherein an upper surface of the base is symmetrically disposed on opposite sides of the elevated portion (see Annotated excerpt A Fig 1-Lawrence), the elevated portion further comprising an outer edge coextensive with the outer edge of the base (Fig 1 depicts the outer edge of the base sharing the same edge surface as 23, meeting the Merriam-Webster definition of coextensive by having the same boundary), a top surface of the elevated portion closely spaced from an upper internal surface of the housing (top surface of the elevated portion is only spaced from the upper internal surface of the housing by 35 used to provide vertical compression; col 3, lines 35-40); 
a shaft (28) extending from the actuator arm, the shaft passing through the housing hole and the cam through hole (Fig 1), the shaft operably coupling the actuator arm to the cam (col 3, lines 20-30), wherein the shaft and the hole are configured with corresponding circumferential surfaces (Fig 1).
Lawrence does not teach wherein the cam is operable for bi-directional rotational receipt into the keeper opening.
Cramer teaches wherein the cam (16;17) is operable for bi-directional (page 1, lines 73-79) rotational receipt into the keeper opening (22; Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Lawrence’s apparatus to rotate bi-directionally, as does Cramer, into the keeper opening.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as done separately, and recognized that the results of the combination were predictable, a an expanded capabilities, fully functioning sash lock.  
Regarding claim 10, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 9, wherein the keeper (Lawrence, 11) is secured to the lower rail of the upper sash (upper 46; Fig 6) by at least two fasteners (Lawrence, 34; Fig 1).
Regarding claim 11, Lawrence in view of Cramer teaches the sash lock for a sash window assembly of claim 9, wherein the height of the keeper opening (opening to 12) is about 0.05 inches greater than the thickness of the base (unnumbered bottom portion of 22; Fig 1) of the cam (22).  While Lawrence does not teach a height of the keeper opening is about 0.05 inches s greater than the thickness of the base of the cam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Lawrence to modify his apparatus to have a maximum height of the keeper opening about  0.05 inches greater than the thickness of the base of the cam because Lawrence’s prior art device and the claimed device would not perform differently due to the claimed spacing.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 13, Lawrence teaches a sash lock [Abstract], for a window with an upper sash (upper 46; Fig 6) and a lower sash (lower 46; Fig 6), the sash lock comprising: 
a lock mechanism (10) comprising a rotatable cam (22) disposed beneath a housing (14; Fig 1)); 
the cam further comprising: 
a base (unnumbered bottom portion of 22; Fig 1) with an outer circumferential surface and an upper surface (Fig 1); 
a linear edge segment (col 3, lines 8-19; Fig 2), 
a portion elevated above the base (23) disposed opposite the linear edge segment (Fig 1), the elevated portion spanning at a uniform height continuously between a circular boss surrounding a through hole and an outermost surface perpendicular to the upper surface of the base (Fig 1) and co-extensive with a portion of the outer circumferential surface (Fig 1 depicts the outer edge of the base sharing the same edge surface as 23, meeting the Merriam-Webster definition of coextensive by having the same boundary), an upper surface of the base symmetrically disposed on opposite sides of the elevated portion (see Annotated excerpt A Fig 1-Lawrence), wherein the cam is configured for directional rotation rotational receipt into at least one of a slot within a lower frame member of an upper sash or an opening (12) in a keeper (11; Figs 2;3), thereby preventing movement of the upper and lower sashes (col 2, lines 32-33).
Lawrence does not teach wherein the cam is configured for bi- directional rotation rotational receipt into at least one of a slot within a lower frame member of an upper sash or an opening in a keeper.
Cramer teaches teach wherein the cam (16;17) is configured for bi-directional (page 1, lines 73-79) rotational receipt into at least one of a slot within a lower frame member of an upper sash or an opening (22) in a keeper (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Lawrence’s apparatus to rotate bi-directionally, as does Cramer, into the keeper opening.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as done separately, and recognized that the results of the combination were predictable, a an expanded capabilities, fully functioning sash lock.  
Regarding claim 14, Lawrence teaches a sash lock, comprising: 
a housing member (14) having a hole (17) therein, the housing further comprising an interior surface (18) and an exterior surface (claim 1; Fig 1); 
a latch cam (22) with a through hole (25) therein, the latch cam disposed beneath the housing (Fig 1) and shaped as a truncated circle with a linear edge segment (col 3, lines 8-19; Fig 2), a base (unnumbered bottom portion of 22; Fig 1) with an outer edge and an elevated portion (23) with a uniform height disposed atop the base (col 3, lines 8-19), an upper surface of the base symmetrically disposed on opposite sides of the elevated portion (see Annotated excerpt A Fig 1-Lawrence), the elevated portion disposed opposite the linear edge segment (Fig 1) and further comprising an outer edge coextensive with the outer edge of the base (Fig 1 depicts the outer edge of the base sharing the same edge surface as 23, meeting the Merriam-Webster definition of coextensive by having the same boundary), a top surface of the elevated portion closely spaced from the interior surface of the housing (18; Fig 1); 
an actuator member (27) with an actuator shaft (28) disposed substantially perpendicular to the actuator member (Fig 1), the actuator shaft configured for receipt into the housing member hole and the latch cam through hole (Fig 1), the latch cam opening and actuator shaft having corresponding circumferential surfaces (Fig 1; col 4, lines 47-59); wherein, 
the actuator member is operable for directional rotational receipt of the latch cam into a structure (see movement of 27 and 22 between from Fig 3 to Fig 2) to prevent movement of an upper and a lower window sash relative to one another (Fig 2; col 2, lines 32-33), each of the sash windows mounted within opposed guide rails on a master frame (col 1, lines 55-64), wherein at least one of the sash windows is slidable within the frame relative to the other sash window (see upward movement of lower 46 in direction of arrow).
Lawrence doesn’t teach the actuator member is operable for directional rotational receipt of the latch cam into a structure.
Cramer the actuator member (16;17) is operable for bi-directional (page 1, lines 73-79) rotational receipt of the latch cam (17) into a structure (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Lawrence’s apparatus to rotate bi-directionally, as does Cramer, into a locking structure.  The prior art includes each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as done separately, and recognized that the results of the combination were predictable, a an expanded capabilities, fully functioning sash lock.  
Regarding claim 15, Lawrence in view Cramer teaches the sash lock of claim 14, wherein the structure is a recess (Cramer, 18) in the lower rail of the upper sash (Cramer, Fig 3).
Regarding claim 16, Lawrence in view of Cramer teaches the sash lock of claim 14, wherein the structure is a keeper (Cramer, 21) with a keeper opening (Cramer, 22).
Response to Arguments
Applicant’s arguments, filed August 30, 2022, with respect to the rejection of independent claims 1 and 9, under 35 USC §103, and independent claims 13 and 14, under 35 USC §102, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lawrence, US 7000957, and Cramer, US 1743434.
Lawrence, US 7000957, is locking window device with much of the structure of the claimed invention and Cramer, US 1743434, is a fastener for windows which operates bi-directionally.  The combination of the two was used to reject the independent claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for sash locks.  
Schmidt, US 1878544 A, teaches a bi-directional locking device for windows.
Schmidt, US 1149090 A, teaches a bi-directional locking device for doors and windows.
Johnson, US 2634146 A, teaches a window lock which operates bi-directionally.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675